242 S.W.3d 536 (2007)
In re Walter L. BOYAKI, Ruben P. Hernandez, and Miranda & Boyaki, Relator.
No. 08-07-00238-CV.
Court of Appeals of Texas, El Paso.
August 23, 2007.
Eduardo Miranda, Ruben P. Hernandez, Walter L. Boyaki, Miranda & Boyaki, El Paso, TX, Relator, pro se.
Charles Musslewhite Jr., Houston, Mario J. Martinez, El Paso, TX, for Real Party In Interest.
John M. O'Quinn, Neil McCabe, Houston, TX, pro se.
Before CHEW, C.J., McCLURE, and CARR, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
ANN CRAWFORD McCLURE, Justice.
Relators, Walter L. Boyaki, Ruben P. Hernandez, and Miranda & Boyaki, seek a writ of mandamus against the Honorable William E. Burke, Jr., Judge of the 189th District Court of Harris County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992)(orig.proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the petition and record before us, we are unable to conclude that Relators are entitled to the relief requested. Accordingly, we deny mandamus relief. See Tex.R.App. P. 52.8(a).
CHEW, C.J., not participating.